Citation Nr: 1827291	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  18-21 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to waiver of recovery of a service-connected compensation benefits overpayment in the amount of $6,736.39.

[The following issues are addressed in a separate decision under docket number 15-27 141: entitlement to service connection for stiff person syndrome; entitlement to a rating in excess of 50 percent for major depressive disorder; entitlement to a total disability rating based on individual unemployability due to service-connected disability.]


REPRESENTATION

Veteran represented by:	Douglas E. Sullivan, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

The Veteran, his mother, his father, his brother, and his treating neurologist


ATTORNEY FOR THE BOARD

M. C. Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1996 to August 2004 and has additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2017 decision of the Committee of Waivers and Compromises (Committee) at the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the Veteran's request for waiver of recovery of an overpayment of VA compensation in the amount of $6,736.39.

In March 2018, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge.  In April 2018, the Veteran's November 2017 substantive appeal (VA Form 9), which contains a hearing request, was resubmitted to VA and associated with the claims file.  To the extent that this constitutes a request for the opportunity to testify at another Board hearing, the Board finds that the Veteran has provided no indication that there is any change in the facts or circumstances of the case or any explanation as to why he seeks another hearing.  As such, the request for another Board hearing is denied.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  As a result of receiving concurrent drill pay and allowances and VA disability benefits, an overpayment of disability compensation in the amount of $6,736.39 was created for the period from 2007 through 2010. 

2.  There is no indication that the Veteran engaged in fraud, misrepresentation, or bad faith in creating the overpayment.

3.  The Veteran was solely at fault in the creation of the overpayment of VA compensation benefits as he failed to report that he was in receipt of drill pay from 2007 through 2010.

4.  A recovery of the overpaid VA compensation benefits would not result in an undue hardship to the Veteran.

5.  The recovery of the overpayment does not defeat the purpose for which the benefits were intended, as Congress has precluded the simultaneous payment of drill pay and veteran disability benefits.

6.  There is no indication the Veteran relinquished a valuable right or incurred a legal obligation in reliance upon the additional benefits received.

7.  Collection of the overpaid VA compensation benefits would not violate the standard of equity and good conscience.


CONCLUSION OF LAW

The criteria for waiver of recovery of overpayment of disability compensation in the amount of $6,736.39 are not met.  38 U.S.C. § 5302 (2012); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, pension, compensation, or retirement pay on account of any person's own service shall not be paid to such person for any period for which such person received active service pay.  38 U.S.C. § 5304(c) (2012).

Here, the Veteran served on active duty from April 1996 to August 2004 and has additional service in the Army National Guard.  In a November 2004 VA award letter, VA informed the Veteran that his combined evaluation was 10 percent following a September 2004 rating decision.  This correspondence indicates that VA enclosed VA Form 21-8764, which informed the Veteran that his right to payments may be affected by the receipt of drill pay or active duty pay and that he must promptly notify VA if these circumstances arise.

For each year from 2007 to 2010, VA notified the Veteran that the Defense Manpower Data Center (DMDC) identified the Veteran as having been a reservist or guardsman during the designated fiscal years and reported the number of training days the Veteran had during the noted years.  See VA Form 21-8951 (Notice of Waiver of VA Compensation or Pension to Receive Military Pay and Allowances).  In those notifications, VA requested that the Veteran indicate whether the noted number of training pay days was incorrect or, if correct, indicate whether the Veteran elects to waive VA benefits for the days indicated in order to retain his training pay, elects to waive his military pay and allowances for the days indicated in order to retain his VA compensation or pension, or elects to receive no military pay and allowances during the noted fiscal year.  See id.

The Veteran did not respond to these notices and in August 2017, the Committee issued a Decision on Waiver Indebtedness in which it reported that the Veteran incurred a debt in the amount of $6,736.39 from 2007 through 2010 because he received drill pay.  The decision acknowledges the Veteran's request for a waiver and that financial hardship is assumed.  The Committee noted that fault is shown on the part of the Veteran, as he received drill pay, but did not report his receipt of drill pay to VA.  It concluded that debt repayment would defeat the purpose of his VA benefit and that unjust enrichment is shown.  Additionally, the Committee was unable to find evidence supporting his claim that a waiver was previously granted for this debt issue.  Previously, a waiver was denied in February 2013 with regard to a debt that was created because the Veteran failed to report receipt of income from the Social Security Administration.

In an October 2017 Notice of Disagreement with the August 2017 Decision, the Veteran did not dispute the amount of the debt, but requested a waiver of recovery because of financial hardship.  Therefore, the validity or amount of the debt is not at issue and need not be addressed further herein.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991); 38 C.F.R. § 1.911(c) (2017); VAOPGCPREC 06-98 (Apr. 24, 1998).

Generally, recovery of overpayments of any benefits made under laws administered by the VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C. § 5302 (2012); 38 C.F.R. §§ 1.962, 1.963(a) (2017).  Upon review of the record, the Board concludes that there is no indication of fraud, misrepresentation, or bad faith on the part of the Veteran in this case.

Given that preliminary finding, the dispositive question before the Board is whether the evidence establishes that recovery of the overpayment indebtedness would be against equity and good conscience, in which case recovery of that overpayment may be waived.  38 U.S.C. § 5302; 38 C.F.R. §§ 1.963, 1.965. 

The standard "Equity and Good Conscience," will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.  38 C.F.R. § 1.965. 

In making this determination, consideration will be given to the following elements, which are not intended to be all inclusive: (1) Fault of debtor-where actions of the debtor contribute to creation of the debt; (2) Balancing of faults-weighing fault of debtor against Department of Veterans Affairs fault; (3) Undue hardship-whether collection would deprive debtor or family of basic necessities; (4) Defeat the purpose-whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) Unjust enrichment-failure to make restitution would result in unfair gain to the debtor; (6) Changing position to one's detriment-reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  38 C.F.R. § 1.965(a).

As an initial matter, the Board finds that the Veteran was solely at fault in creating the debt as he failed to report his drill pay to VA.  In this regard, several letters from VA advised the Veteran that his payments may be affected by receipt of active duty or drill pay, and his November 2004 award letter advised him that he must promptly notify VA if these circumstances arise; however, he did not notify VA in a timely manner.  Thus, there is no indication that VA was at fault in creating the debt. 

Regarding undue hardship, the Veteran's attorney has asserted that recovery of the overpayment would be against equity and good conscience.  See March 2018 Board Hearing Transcript, p. 15.  Repayment would cause undue hardship to the Veteran, as family members, his church, and other organizations have helped him cover the cost of basic necessities.  Additionally, the Veteran's father testified that the Veteran lives below the poverty level, the Veteran relies on churches' food pantries, and that he has paid for the Veteran's groceries and car payments.  See id., p. 17.  The Board observes that the Veteran's October 2017 Notice of Disagreement was submitted with a Financial Status Report (VA Form 5655) that indicates that his total monthly expenses exceed his total monthly net income by approximately $264.37 without family assistance, he does not have any assets, and he currently has past due bills.

The Board finds the Veteran's and his father's statements regarding his financial situation highly probative.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").  However, during the March 2018 Board hearing, the Veteran's attorney indicated that the Veteran seeks a waiver of overpayment if his claim for service connection for stiff person syndrome is not granted and reported that the grant of compensation benefits would "put [the Veteran] in a different financial situation."  See March 2018 Board hearing transcript, pp. 15-16.  The Board observes that it has recently granted the Veteran's claim for service connection for stiff person syndrome.  See Docket Number 15-27 141.  Thus, repayment would not cause undue hardship to the Veteran.

In light of the foregoing, the Board finds that recovery of the overpayment would not defeat the purpose for which the benefits were intended, the overpayment resulted in unfair gain to the Veteran, there is no indication the Veteran relinquished a valuable right or incurred a legal obligation in reliance upon the additional benefits received, and recovery of the debt would not impose an undue financial hardship in light of the Board's grant of service connection for stiff person syndrome with anti-GAD ataxia.  Thus, the Board finds that collection of the debt would not violate the standard of equity and good conscience.  The waiver is denied.


ORDER

Waiver of recovery of a service-connected compensation benefits overpayment in the amount of $6,736.39 is denied.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


